DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-6, 8-9, 21-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 5-6, 8, 21, the closest prior art of DE 10 2004 021 447 discloses applying an adhesive layer to a surface wherein a laser scanner is used for scanning and detecting flaws in the application of the adhesive. The prior art fails to disclose or make obvious the determination unit is configured to determine the shape based on information obtained by subtracting the baffle member shape information corresponding to the positional information from the imaging information. Wherein the baffle member shape storage unit stores baffle member shape information indicating a shape of a baffle member other than the adhesive on the workpiece included in the imaging region is stored in advance together with positional information on the workpiece; and the determination unit is used to determine, based on the imaging information, a shape surrounded by the projection line formed on the surface of the adhesive and a surface of the workpiece, and in combination with the other recited limitations of claim 5-6, 8, 21. Claims 9, 22-30 are allowed by the virtue of dependency on the allowed claims 5-6, 8, 21.


Relevant Prior Art
US 20150104563 A1 discloses inspection of adhesive attached substrates.
US 20140097350 A1 discloses adhesive detection for mailpiece.
US 5807606 A discloses applying adhesive to substrates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 29, 2021